                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

MID-AMERICAN SALT, LLC                                 )
f/k/a MIDWEST SALT OF FORT                             )
WAYNE, LLC,                                            )
                                                       )
         Plaintiff,                                    )
                                                       )
v.                                                     )        Cause No. 1:16-CV-285-HAB
                                                       )
BOB & DAVE’S LAWN AND                                  )
LANDSCAPE MAINTENANCE, INC.                            )
d/b/a MIDWEST MELT SOLUTIONS,                          )
                                                       )
         Defendant.                                    )

                                           OPINION AND ORDER1

         Magistrate Judge Paul Cherry, a distinguished jurist if there ever was one, once stated, “the

discovery process in civil cases is self-effectuating.” United States v. Smile Ctr. of Family

Dentistry, P.C., 2005 WL 8170010 at *4 (N.D. Ind. Mar. 17, 2005). If only it was that easy! This

case demonstrates what happens when the aspirational goals of the discovery rules meet zealous

advocacy in a half-million-dollar dispute. While the parties have submitted more than 200 pages

of briefing and exhibits, the Court finds that their dispute boils down to two key issues: what is the

scope of this Court’s September 30, 2019, Order reopening discovery; and should Mid-American

Salt, LLC (“Seller”) be required to produce every piece of paper in its possession that relates to

any and all of its international salt transactions? Because the Court finds Bob & Dave’s Lawn and

Landscape Maintenance, Inc.’s (“Buyer”) position to be contrary to law and the circumstances of

this case, this dispute will be resolved in favor of Seller.



1
 This matter was re-referred to the Magistrate for ruling on all non-dispositive matters, including the parties’ current
discovery dispute, on January 6, 2020. In the interest of judicial efficiency, the Court will reassume control over this
case.
A.     Background

       Any discussion of discovery issues in this case must begin with the length of time the

parties have had to conduct discovery. The original discovery deadline, as set at the September

2016 Preliminary Pretrial Conference, was June 1, 2017. After seven extensions were granted by

the Magistrate, discovery finally closed on May 1, 2019. In total, the parties had nearly thirty-three

months to conduct discovery prior to the filing of Buyer’s dispositive motion.

       For Buyer, at least, thirty-three months were not enough. Following the denial of its Motion

for Summary Judgment, Buyer sought to reopen discovery to address issues identified in the

Court’s denial. Over Seller’s objection, the Court granted Buyer’s request and reopened discovery

“for the limited purpose of discovery related to any parol evidence of the negotiations.” The Court

allowed sixty days for the parties to complete that discovery. It was during this period of

supplemental discovery that the dispute now before the Court arose.

       On the last day written discovery could be issued within the scope of the Court’s order,

United Consumers Club, Inc. v. Prime Time Mktg. Mgmt., Inc., 271 F.R.D. 487, 495 (N.D. Ind.

2010) (“the discovery deadline specifies the date on which all discovery must be completed,

therefore, any document requests must be served at least 30 days prior to the discovery deadline”),

Buyer sprung into action. Twenty document requests and four requests for admissions were issued

to Seller. Several days later, Buyer announced its intention to take a Rule 30(b)(6) deposition of

Seller’s representative as well as second depositions of Seller’s principles, Andrew and Mark

Thiele. The apparent target of Buyer’s discovery requests was information relating to Seller’s

dealings with third parties. Buyer was particularly interested in documents produced by Seller in

a separate lawsuit filed in this Court between Seller and D.J.’s Lawn Service, Inc. Buyer’s




                                                  2
discovery requests prompted a flurry of correspondence between counsel, the results of which are

the discovery motions currently pending before the Court.

B.       Legal Discussion

1.       Scope of the Order Reopening Discovery

         District courts, including this one, issue complex orders every day. This Court’s September

30, 2019, Order reopening discovery was not one of them. The Order, contained within a larger

minute entry recapping that day’s telephonic trial scheduling conference, stated, “Court GRANTS

Dft’s oral motion to reopen discovery for the limited purpose of discovery related to any parol

evidence of the negotiations.” (ECF No. 60). “The negotiations,” as Seller correctly asserts, are

the negotiations between Buyer and Seller related to the agreement at issue in this lawsuit.2 These

were the only negotiations discussed in the parties’ summary judgment briefs, and the only

negotiations addressed in this Court’s Opinion and Order denying Buyer’s summary judgment

motion. To the extent that it was not self-evident before, the Court trusts that the scope of its Order

is now clear.

         With this understanding in mind, many of Buyer’s discovery requests are plainly beyond

the scope of this Court’s Order. Buyer’s written discovery issued subsequent to the Court’s Order

seeks information unrelated to the parties’ negotiations. The first three requests for admissions

facially address attached documents from the D.J.’s Lawn Service lawsuit, while the fourth

addresses a wire transfer between Seller and yet another third party. None of the requests for

production expressly, or even impliedly, seek documents exchanged between the parties in the




2
 The clear language of the Court’s September 30, 2019, Order notwithstanding, Buyer seems to assert that the order
denying Buyer’s motion for summary judgment reopened discovery into Seller’s damages. It did not. A plaintiff’s
damages are key areas for discovery in every civil case, including this one. If Buyer wanted to conduct discovery into
Seller’s damages, it should have been doing so from the earliest days of this case.

                                                          3
course of the negotiation of their agreement. The Court, then, will grant Seller’s request for a

protective order relieving it from having to respond to the written requests.

       The proposed depositions of Andrew and Mark Thiele fare no better. According to Buyer’s

November 5, 2019, letter, the purpose of the second depositions would be to address “the newly

discovered documents and testimony;” i.e., the documents and testimony from the D.J.’s Land

Scape lawsuit. The depositions would necessarily be beyond the scope of the reopened discovery,

and therefore cannot be had. Seller’s request for a protective order will be granted with respect to

the depositions of the Thieles as well.

2.     Discovery of Third-Party Negotiations

       Unfortunately, clarifying the scope of permitted discovery does not resolve the parties’

dispute. To get in the back door what it cannot through the front, Buyer argues that what it really

wants is for Seller to supplement its discovery responses pursuant to Rule 26(e). There are several

problems with this line of reasoning.

       First, Buyer’s act of issuing “Second” sets of requests for production and requests for

admissions is antithetical to the duty to supplement. The key feature of the duty to supplement is

that it is automatic; the opposing party is not obligated to issue supplemental discovery requests.

United States v. Dish Network, L.L.C., 2016 WL 29244 at *7 (C.D. Ill. Jan. 4, 2016) (citing

Gonzalez v. Rodgers, 2011 WL 5040673 at *7 (N.D. Ind. Oct. 24, 2011)). The fact that Buyer sent

out “Second” sets of discovery facially requesting new materials, was reminded of this Court’s

discovery order by Seller, and only then asserted that “we are demanding supplementation of your

responses pursuant to Rule 26,” (ECF No. 70-6 at 1) indicates to the Court that the

“supplementation” argument was less a rationale for issuing the “Second” sets of discovery and

more an after-the-fact rationalization.



                                                 4
       Second, the duty to supplement does not apply to lay witness deposition testimony. As

Buyer notes, the plain language of Rule 26(e) limits the duty to supplement to interrogatories,

requests for production, and requests for admissions. If the plain language isn’t clear enough, the

Advisory Committee Note to the revision that instituted this subparagraph states: “[t]he revision

also clarifies that the obligation to supplement responses to formal discovery requests applies to

interrogatories, requests for production, and requests for admissions, but not ordinarily to

deposition testimony.” Fed. R. Civ. P. 26 advisory committee’s note to 1993 amendment

(emphasis added); see also Othman v. City of Chi., 2016 WL 612809 at *7 (N.D. Ill. Feb. 16,

2016); Craig Carter, Is There A Duty to Supplement Deposition Testimony?, 10 App. Advoc. 7, 9

(1996) (“Thus, the Federal Rules, along with the advisory committee notes clearly state that the

duty to supplement extends to expert depositions but not ordinarily to the deposition responses of

a law witness.”). Therefore, Buyer’s assertion that it seeks “a second deposition of Andrew and

Mark Thiele pursuant to Rule 26(e)(1)” is contrary to law.

       Finally, and most importantly, the materials Buyer seeks as supplementation are not now,

nor were they ever, discoverable. While the Court has been unable to find any binding authority

on the issue, Seller has cited several instructive decisions holding that negotiations with third

parties are irrelevant and not discoverable where the salient issue is the intent of the parties in

entering into a contract. See Neil Corp. v. John Paul Mitchell Sys., 1995 WL 217480 at *6 (E.D.

La. Apr. 12, 1995) (“[d]iscovery requests relating to ‘contracts between an opponent and others in

connection with allegations which did not involve the party seeking the discovery’ is not relevant

to a litigation involving claims for breach of contract,” even if the opponent may have treated third-

parties differently under the same or similar contractual provisions) (internal citations omitted);

Freeman v. Witco Corp., 1999 WL 389892 at *1 (E.D. La. June 11, 1999) (motion to compel



                                                  5
seeking “documents related to contract negotiations between [party litigant] and its other clients”

to show habitual conduct of said litigant was denied by district court as irrelevant to dispute

concerning contractual dispute between parties to the lawsuit); World Wrestling Fed’n Entm’t, Inc.

v. William Morris Agency, Inc., 204 F.R.D. 263, 265 (S.D.N.Y. 2001) (affirming magistrate

judge’s denial of discovery of third-party contracts, district court judge held that “[o]rdinarily,

what is relevant in a breach of contract claim is the transaction between the parties to the contract.

Ordinarily, contractual agreements between one of the contracting parties and third parties is

irrelevant.”) (emphasis supplied); Herman v. Seaworld Parks & Entm’t, Inc., 2016 WL 3746421

at *2–3 (M.D. Fla. July 13, 2016) (observing that discovery is broad, but its “rules do not permit

the parties to go on a fishing expedition,” and, relying upon a number of cases refusing to compel

production of non-party contracts, the district court held that such non-party contracts not

referenced in or a part of any claim or defense were irrelevant and that their production would be

disproportional to the needs of the case); BNSF Ry. Co. v. Panhandle N. R.R. LLC, 2018 WL

4076487 *2–3 (N.D. Tex. Jan. 11, 2018) (denying motion to compel, district court held that “third-

party agreements and communications should not generally be discoverable” in breach of contract

action, and requests for such information “are highly likely to be irrelevant and overbroad”). The

Court finds the reasoning of these opinions to be sound and adopts that reasoning here.

       Buyer attempts to avoid this conclusion by asserting that the Court must review “all of the

circumstances” in determining the intent of the parties. (ECF No. 74 at 11) (citing Zimmerman v.

McColley, 826 N.E.2d 71, 77 (Ind. Ct. App. 2005)) (original emphasis). Buyer’s statement of law

is correct, but it does not compel the conclusion that Buyer advances. Indiana law does require

courts to review all circumstances in determining the intent of the parties (at least where the intent

of the parties is not clear from the four corners of the document), but “all circumstances” refers to



                                                  6
the circumstances surrounding the negotiations of the parties, not dealings with third parties. See,

e.g., Zimmerman, 826 N.E.2d at 77–78; Estate of Kappel v. Kappel, 979 N.E.2d 642, 652–53 (Ind.

Ct. App. 2012); MH Equity Managing Member, LLC v. Sands, 938 N.E.2d 750, 757–58 (Ind. Ct.

App. 2010). The Court can find no authority from Indiana, or any other jurisdiction, holding that

“all circumstances” encompasses negotiations with third parties, and Buyer cites none.

       The determination that Seller’s third-party dealings are irrelevant resolves Buyer’s other

argument in support of its discovery. Buyer asserts that evidence of these dealings is discoverable

“because it would constitute impeachment evidence.” (ECF No. 74 at 19). However, “a witness

may not be impeached by contradiction as to collateral or irrelevant matters elicited on cross-

examination.” Taylor v. Nat’l R.R. Passenger Corp., 920 F.2d 1372, 1375 (7th Cir. 1990) (quoting

Simmons, Inc. v. Pinkerton’s Inc., 762 F.2d 591, 604 (7th Cir. 1985)). “A matter is collateral if the

impeaching fact could not have been introduced into evidence for any purpose other than

contradiction.” Taylor, 920 F.2d at 1375 (quoting United States v. Jarrett, 705 F.2d 198 (7th Cir.

1983)). Third-party negotiations are not admissible to show the parties’ intent, and Buyer identifies

no other basis upon which admissibility could be found. The negotiations, then, would be admitted

only for impeachment purposes. This is the definition of a collateral matter.

       Let the Court be clear: nothing in this Opinion and Order should be construed to limit

Seller’s ongoing duty under Rule 26(e) to supplement its discovery responses with discoverable

evidence. However, Seller has no duty to provide irrelevant and non-discoverable evidence either

as an initial discovery response or as a supplementation. Because the Court finds that non-

discoverable evidence is precisely what Buyer seeks, it must side with Seller in this discovery

dispute.




                                                 7
C.     Conclusion

       For the foregoing reasons, Defendant’s Motion to Compel Plaintiff to Supplement Previous

Responses to Requests for Production (ECF No. 71) is DENIED. Plaintiff’s Motion for Protective

Order (ECF No. 69) is GRANTED in part and DENIED in part. The Court ORDERS that discovery

in this matter shall be limited as follows:

       -       Seller need not respond to Defendant’s Second Set of Requests for Production of

               Documents to Plaintiff (ECF No. 70-1) or Defendant’s Second Set of Requests for

               Admissions to Plaintiff (ECF No. 70-2);

       -       Buyer is precluded from seeking any further discovery related to matters outside of

               the negotiations between Buyer and Seller as to the contract at issue in this case;

               and

       -       Absent a formal request to this Court from Buyer, Seller need not produce Mark or

               Andrew Thiele for a second deposition.

The Court will not preclude Buyer from conducting a Rule 30(b)(6) deposition of Seller, but it

does ORDER Buyer to reissue its Rule 30(b)(6) notice of deposition to limit the topics therein

consistent with this Opinion and Order.

       SO ORDERED on March 12, 2020.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                8
